                           UNITED STATE BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In the matter of:

TREVOR L. BENNETT and
LORRA J. BENNETT,                                     Case No. 08-65203-MBM
                                                      Chapter 7
      Debtors.                                        Hon. MARCI B. MCIVOR
__________________________/

            ORDER AUTHORIZING COMPENSATION OF COUNSEL TO TRUSTEE

      Upon filing of the First and Final Application of Nathan Law, PLC,

for Award of Fees and Expenses for Services Rendered as Counsel for

Trustee For the Period April 17, 2018 through October 3, 2018, notice

having been duly served and no objections having been timely filed with

the Court, and the Court being otherwise fully advised in the premises;

      IT IS HEREBY ORDERED that Nathan Law, PLC be awarded compensation

for fees in the amount of $7,760.00 and expenses in the amount of $33.12.



Signed on December 04, 2018




 08-65203-mbm     Doc 82      Filed 12/04/18   Entered 12/04/18 13:10:36   Page 1 of 1
